Case 8:20-cv-00608-JLS-JDE Document 24 Filed 02/11/21 Page 1 of 16 Page ID #:254



   1

   2

   3

   4

   5

   6

   7

   8                             UNITED STATES DISTRICT COURT

   9                        CENTRAL DISTRICT OF CALIFORNIA

  10                                  SOUTHERN DIVISION

  11   JASON MERCURI, an individual,              Case No. 8:20-cv-00608 JLS(JDEx)
  12                Plaintiff,                    STIPULATED PROTECTIVE ORDER
  13         v.                                   State Court
                                                   Action Filed:    February 13, 2020
  14 TRANE U.S. INC., a Delaware                  Trial Date:       None Set
       Corporation; INGERSOLL-RAND                District Judge:   Hon. Josephine L. Staton
  15 COMPANY, a New Jersey                        Magistrate Judge: Hon. John D. Early
       Corporation; and DOES 1-25, inclusive,
  16

  17                Defendants.

  18
             Based on the parties’ Stipulation (Dkt. 23), and for good cause shown, the
  19
       Court finds and orders as follows:
  20

  21
             1.     PURPOSES AND LIMITATIONS
  22
             Discovery in this action is likely to involve production of confidential,
  23
       proprietary or private information for which special protection from public disclosure
  24
       and from use for any purpose other than pursuing this litigation may be warranted.
  25
       Accordingly, the parties hereby stipulate to and petition the Court to enter the
  26
       following Stipulated Protective Order. The parties acknowledge that this Order does
  27
       not confer blanket protections on all disclosures or responses to discovery and that the
  28
       protection it affords from public disclosure and use extends only to the limited
                                               1                Case No. 8:20-cv-00608 JLS(JDEx)
                             STIPULATEDVPROTECTIVE ORDER
Case 8:20-cv-00608-JLS-JDE Document 24 Filed 02/11/21 Page 2 of 16 Page ID #:255



   1   information or items that are entitled to confidential treatment under the applicable
   2   legal principles.
   3         2.    GOOD CAUSE STATEMENT
   4         This action is likely to involve information implicating privacy rights of parties

   5   and third parties, sensitive financial information, and confidential and proprietary

   6   information for which special protection from public disclosure and from use for any

   7   purpose other than prosecution of this action is warranted. Such confidential and

   8   proprietary materials and information consist of, among other things, confidential

   9   business or financial information, information regarding confidential business

  10   practices, or other confidential research, development, or commercial information

  11   (including information implicating privacy rights of third parties), information

  12   otherwise generally unavailable to the public, or which may be privileged or otherwise

  13   protected from disclosure under state or federal statutes, court rules, case decisions, or

  14   common law. Accordingly, to expedite the flow of information, to facilitate the prompt

  15   resolution of disputes over confidentiality of discovery materials, to adequately protect

  16   information the parties are entitled to keep confidential, to ensure that the parties are
  17   permitted reasonable necessary uses of such material in preparation for and in the
  18   conduct of trial, to address their handling at the end of the litigation, and serve the ends
  19   of justice, a protective order for such information is justified in this matter. It is the
  20   intent of the parties that information will not be designated as confidential for tactical
  21   reasons and that nothing be so designated without a good faith belief that it has been
  22   maintained in a confidential, non-public manner, and there is good cause why it should
  23   not be part of the public record of this case.
  24         3.     ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
  25         The parties further acknowledge, as set forth in Section 14.3, below, that this
  26   Stipulated Protective Order does not entitle them to file confidential information under
  27   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
  28   standards that will be applied when a party seeks permission from the court to file
                                            2           Case No. 8:20-cv-00608 JLS(JDEx)
                               STIPULATEDVPROTECTIVE ORDER
Case 8:20-cv-00608-JLS-JDE Document 24 Filed 02/11/21 Page 3 of 16 Page ID #:256



   1   material under seal. There is a strong presumption that the public has a right of access
   2   to judicial proceedings and records in civil cases. In connection with non-dispositive
   3   motions, good cause must be shown to support a filing under seal. See Kamakana v.
   4   City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
   5   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
   6   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
   7   require good cause showing), and a specific showing of good cause or compelling
   8   reasons with proper evidentiary support and legal justification, must be made with
   9   respect to Protected Material that a party seeks to file under seal. The parties’ mere
  10   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
  11   without the submission of competent evidence by declaration, establishing that the
  12   material sought to be filed under seal qualifies as confidential, privileged, or otherwise
  13 protectable—constitute good cause.

  14         Further, if a party requests sealing related to a dispositive motion or trial, then
  15 compelling reasons, not only good cause, for the sealing must be shown, and the relief

  16   sought shall be narrowly tailored to serve the specific interest to be protected. See
  17   Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
  18   or type of information, document, or thing sought to be filed or introduced under seal,
  19   the party seeking protection must articulate compelling reasons, supported by specific
  20   facts and legal justification, for the requested sealing order. Again, competent evidence
  21   supporting the application to file documents under seal must be provided by
  22   declaration.
  23         Any document that is not confidential, privileged, or otherwise protectable in
  24   its entirety will not be filed under seal if the confidential portions can be redacted. If
  25   documents can be redacted, then a redacted version for public viewing, omitting only
  26   the confidential, privileged, or otherwise protectable portions of the document, shall
  27   be filed. Any application that seeks to file documents under seal in their entirety should
  28   include an explanation of why redaction is not feasible.
                                           3           Case No. 8:20-cv-00608 JLS(JDEx)
                              STIPULATEDVPROTECTIVE ORDER
Case 8:20-cv-00608-JLS-JDE Document 24 Filed 02/11/21 Page 4 of 16 Page ID #:257



   1         4.    DEFINITIONS
   2         4.1   Action: The instant pending action: Mercuri v. Trane U.S. Inc et al.
   3         4.2   Challenging Party: a Party or Non-Party that challenges the designation
   4   of information or items under this Order.
   5         4.3   “CONFIDENTIAL” Information or Items: information (regardless of
   6 how it is generated, stored or maintained) or tangible things that qualify for protection

   7 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause

   8 Statement.

   9         4.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
  10 support staff).

  11         4.5   Designating Party: a Party or Non-Party that designates information or
  12 items    that it produces in disclosures or in responses to discovery as
  13 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES

  14 ONLY.”

  15         4.6   Disclosure or Discovery Material: all items or information, regardless of
  16 the medium or manner in which it is generated, stored, or maintained (including,

  17 among other things, testimony, transcripts, and tangible things), that are produced or

  18 generated in disclosures or responses to discovery.

  19         4.7   Expert: a person with specialized knowledge or experience in a matter
  20 pertinent to the litigation who has been retained by a Party or its counsel to serve as

  21 an expert witness or as a consultant in this Action.

  22         4.8    House Counsel: attorneys who are employees of a party to this Action.
  23 House Counsel does not include Outside Counsel of Record or any other outside

  24 counsel.

  25         4.9   Non-Party: any natural person, partnership, corporation, association or
  26 other legal entity not named as a Party to this action.

  27         4.10 Outside Counsel of Record: attorneys who are not employees of a party
  28 to this Action but are retained to represent a party to this Action and have appeared in

                                          4           Case No. 8:20-cv-00608 JLS(JDEx)
                             STIPULATEDVPROTECTIVE ORDER
Case 8:20-cv-00608-JLS-JDE Document 24 Filed 02/11/21 Page 5 of 16 Page ID #:258



   1   this Action on behalf of that party or are affiliated with a law firm that has appeared
   2   on behalf of that party, and includes support staff.
   3         4.11 Party: any party to this Action, including all of its officers, directors,
   4   employees, consultants, retained experts, and Outside Counsel of Record (and their
   5   support staffs).
   6         4.12 Producing Party: a Party or Non-Party that produces Disclosure or
   7   Discovery Material in this Action.
   8         4.13 Professional Vendors: persons or entities that provide litigation support
   9   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  10   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
  11   their employees and subcontractors.
  12         4.14 Protected Material: any Disclosure or Discovery Material that is
  13   designated    as   “CONFIDENTIAL”          or      “HIGHLY     CONFIDENTIAL          --
  14   ATTORNEYS’ EYES ONLY.”
  15         4.15    Receiving Party: a Party that receives Disclosure or Discovery Material
  16   from a Producing Party.
  17         4.16 “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
  18   Information or Items: extremely sensitive “CONFIDENTIAL” Information or Items,
  19   the disclosure of which to another Party or Non-Party would create a substantial risk
  20   of serious harm that could not be avoided by less restrictive means.
  21         5.     SCOPE
  22         The protections conferred by this Stipulation and Order cover not only Protected
  23   Material (as defined above), but also (1) any information copied or extracted from
  24   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
  25   Material; and (3) any testimony, conversations, or presentations by Parties or their
  26   Counsel that might reveal Protected Material.
  27   ///
  28   ///
                                           5           Case No. 8:20-cv-00608 JLS(JDEx)
                              STIPULATEDVPROTECTIVE ORDER
Case 8:20-cv-00608-JLS-JDE Document 24 Filed 02/11/21 Page 6 of 16 Page ID #:259



   1          Any use of Protected Material at trial shall be governed by the orders of the trial
   2   judge and other applicable authorities. This Order does not govern the use of Protected
   3   Material at trial.
   4          6.       DURATION
   5          Once a case proceeds to trial, information that was designated as
   6   CONFIDENTIAL or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
   7   or maintained pursuant to this protective order used or introduced as an exhibit at trial
   8   becomes public and will be presumptively available to all members of the public,
   9   including the press, unless compelling reasons supported by specific factual findings
  10   to proceed otherwise are made to the trial judge in advance of the trial. See Kamakana,
  11   447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing documents
  12   produced in discovery from “compelling reasons” standard when merits-related
  13   documents are part of court record). Accordingly, the terms of this protective order do
  14   not extend beyond the commencement of the trial.
  15          7.       DESIGNATING PROTECTED MATERIAL
  16          7.1      Exercise of Restraint and Care in Designating Material for Protection.
  17   Each Party or Non-Party that designates information or items for protection under this
  18   Order must take care to limit any such designation to specific material that qualifies
  19   under the appropriate standards. The Designating Party must designate for protection
  20   only those parts of material, documents, items or oral or written communications that
  21   qualify so that other portions of the material, documents, items or communications for
  22   which protection is not warranted are not swept unjustifiably within the ambit of this
  23   Order.
  24          Mass, indiscriminate or routinized designations are prohibited. Designations
  25   that are shown to be clearly unjustified or that have been made for an improper purpose
  26   (e.g., to unnecessarily encumber the case development process or to impose
  27   unnecessary expenses and burdens on other parties) may expose the Designating Party
  28   to sanctions.
                                             6           Case No. 8:20-cv-00608 JLS(JDEx)
                                STIPULATEDVPROTECTIVE ORDER
Case 8:20-cv-00608-JLS-JDE Document 24 Filed 02/11/21 Page 7 of 16 Page ID #:260



   1         If it comes to a Designating Party’s attention that information or items that it
   2   designated for protection do not qualify for protection, that Designating Party must
   3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   4         7.2    Manner and Timing of Designations. Except as otherwise provided in this
   5 Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material that

   6 qualifies for protection under this Order must be clearly so designated before the

   7 material is disclosed or produced.

   8         Designation in conformity with this Order requires:
   9                (a) for information in documentary form (e.g., paper or electronic
  10 documents, but excluding transcripts of depositions or other pretrial or trial

  11 proceedings),     that the Producing Party affix at a minimum, the legend
  12 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES

  13 ONLY” (hereinafter “CONFIDENTIAL legend”), to each page that contains protected

  14 material. If only a portion of the material on a page qualifies for protection, the

  15 Producing Party also must clearly identify the protected portion(s) (e.g., by making

  16 appropriate markings in the margins).

  17         A Party or Non-Party that makes original documents available for inspection
  18 need not designate them for protection until after the inspecting Party has indicated

  19 which documents it would like copied and produced. During the inspection and before

  20 the designation, all of the material made available for inspection shall be deemed

  21 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants

  22 copied and produced, the Producing Party must determine which documents, or

  23 portions thereof, qualify for protection under this Order. Then, before producing the

  24 specified documents, the Producing Party must affix the “CONFIDENTIAL” legend

  25 or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” legend to each page

  26 that contains Protected Material. If only a portion of the material on a page qualifies

  27 for protection, the Producing Party also must clearly identify the protected portion(s)

  28 (e.g., by making appropriate markings in the margins).

                                           7           Case No. 8:20-cv-00608 JLS(JDEx)
                              STIPULATEDVPROTECTIVE ORDER
Case 8:20-cv-00608-JLS-JDE Document 24 Filed 02/11/21 Page 8 of 16 Page ID #:261



   1                (b) for testimony given in depositions that the Designating Party
   2   identifies the Disclosure or Discovery Material on the record, before the close of the
   3   deposition all protected testimony.
   4                (c) for information produced in some form other than documentary and
   5   for any other tangible items, that the Producing Party affix in a prominent place on the
   6   exterior of the container or containers in which the information is stored the legend
   7   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
   8   ONLY.” If only a portion or portions of the information warrants protection, the
   9   Producing Party, to the extent practicable, shall identify the protected portion(s).
  10         7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  11 failure to designate qualified information or items does not, standing alone, waive the

  12 Designating Party’s right to secure protection under this Order for such material. Upon

  13 timely correction of a designation, the Receiving Party must make reasonable efforts

  14 to assure that the material is treated in accordance with the provisions of this Order.

  15         8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
  16         8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
  17 designation of confidentiality at any time that is consistent with the Court’s Scheduling

  18 Order.

  19         8.2    Meet and Confer. The Challenging Party shall initiate the dispute
  20 resolution process under Local Rule 37-1 et seq.

  21         8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a joint
  22 stipulation pursuant to Local Rule 37-2.

  23         8.4 The burden of persuasion in any such challenge proceeding shall be on the
  24 Designating Party. Frivolous challenges, and those made for an improper purpose

  25 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

  26 expose the Challenging Party to sanctions. Unless the Designating Party has waived

  27 or withdrawn the confidentiality designation, all parties shall continue to afford the

  28

                                           8           Case No. 8:20-cv-00608 JLS(JDEx)
                              STIPULATEDVPROTECTIVE ORDER
Case 8:20-cv-00608-JLS-JDE Document 24 Filed 02/11/21 Page 9 of 16 Page ID #:262



   1   material in question the level of protection to which it is entitled under the Producing
   2   Party’s designation until the Court rules on the challenge.
   3         9.     ACCESS TO AND USE OF PROTECTED MATERIAL
   4         9.1 Basic Principles. A Receiving Party may use Protected Material that is
   5   disclosed or produced by another Party or by a Non-Party in connection with this
   6   Action only for prosecuting, defending or attempting to settle this Action. Such
   7   Protected Material may be disclosed only to the categories of persons and under the
   8   conditions described in this Order. When the Action has been terminated, a Receiving
   9   Party must comply with the provisions of section 15 below (FINAL DISPOSITION).
  10         Protected Material must be stored and maintained by a Receiving Party at a
  11   location and in a secure manner that ensures that access is limited to the persons
  12   authorized under this Order.
  13         9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
  14   otherwise ordered by the court or permitted in writing by the Designating Party, a
  15   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
  16   only to:
  17                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  18   well as employees of said Outside Counsel of Record to whom it is reasonably
  19   necessary to disclose the information for this Action;
  20                (b) the officers, directors, and employees (including House Counsel) of
  21   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  22                (c) Experts (as defined in this Order) of the Receiving Party to whom
  23   disclosure is reasonably necessary for this Action and who have signed the
  24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  25                (d) the court and its personnel;
  26                (e) court reporters and their staff;
  27   ///
  28   ///
                                           9           Case No. 8:20-cv-00608 JLS(JDEx)
                              STIPULATEDVPROTECTIVE ORDER
Case 8:20-cv-00608-JLS-JDE Document 24 Filed 02/11/21 Page 10 of 16 Page ID #:263



   1               (f) professional jury or trial consultants, mock jurors, and Professional
   2   Vendors to whom disclosure is reasonably necessary for this Action and who have
   3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4               (g) the author or recipient of a document containing the information or a
   5   custodian or other person who otherwise possessed or knew the information;
   6               (h) during their depositions, witnesses, and attorneys for witnesses, in the
   7 Action to whom disclosure is reasonably necessary provided: (1) the deposing party

   8 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will

   9 not be permitted to keep any confidential information unless they sign the

  10 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed

  11   by the Designating Party or ordered by the court. Pages of transcribed deposition
  12   testimony or exhibits to depositions that reveal Protected Material may be separately
  13 bound by the court reporter and may not be disclosed to anyone except as permitted

  14 under this Stipulated Protective Order; and

  15               (i) any mediators or settlement officers and their supporting personnel,
  16 mutually agreed upon by any of the parties engaged in settlement discussions.

  17         9.3   Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
  18   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
  19   writing by the Designating Party, a Receiving Party may disclose any information or
  20 item designated “CONFIDENTIAL” only to:

  21               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  22 well as employees of said Outside Counsel of Record to whom it is reasonably

  23 necessary to disclose the information for this Action;

  24               (b) Experts (as defined in this Order) of the Receiving Party to whom
  25 disclosure is reasonably necessary for this Action and who have signed the

  26 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

  27               (c) the court and its personnel;
  28               (d) private court reporters and their staff to whom disclosure is
                                         10           Case No. 8:20-cv-00608 JLS(JDEx)
                             STIPULATEDVPROTECTIVE ORDER
Case 8:20-cv-00608-JLS-JDE Document 24 Filed 02/11/21 Page 11 of 16 Page ID #:264



   1   reasonably necessary for this Action and who have signed the “Acknowledgment and
   2 Agreement to Be Bound” (Exhibit A);

   3                (e) professional jury or trial consultants, mock jurors, and Professional
   4 Vendors to whom disclosure is reasonably necessary for this Action and who have

   5 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

   6                (f) the author or recipient of a document containing the information or a
   7 custodian or other person who otherwise possessed or knew the information; and

   8                (g) any mediator or settlement officer, and their supporting personnel,
   9 mutually agreed upon by any of the parties engaged in settlement discussions.

  10         10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
  11                PRODUCED IN OTHER LITIGATION
  12         If a Party is served with a subpoena or a court order issued in other litigation
  13   that compels disclosure of any information or items designated in this Action as
  14   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
  15   ONLY,” that Party must:
  16                (a) promptly notify in writing the Designating Party. Such notification
  17   shall include a copy of the subpoena or court order;
  18                (b) promptly notify in writing the party who caused the subpoena or order
  19   to issue in the other litigation that some or all of the material covered by the subpoena
  20   or order is subject to this Protective Order. Such notification shall include a copy of
  21   this Stipulated Protective Order; and
  22                (c) cooperate with respect to all reasonable procedures sought to be
  23   pursued by the Designating Party whose Protected Material may be affected. If the
  24   Designating Party timely seeks a protective order, the Party served with the subpoena
  25   or court order shall not produce any information designated in this action as
  26   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
  27   ONLY” before a determination by the court from which the subpoena or order issued,
  28   unless the Party has obtained the Designating Party’s permission. The Designating
                                          11           Case No. 8:20-cv-00608 JLS(JDEx)
                              STIPULATEDVPROTECTIVE ORDER
Case 8:20-cv-00608-JLS-JDE Document 24 Filed 02/11/21 Page 12 of 16 Page ID #:265



   1   Party shall bear the burden and expense of seeking protection in that court of its
   2   confidential material and nothing in these provisions should be construed as
   3   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
   4   directive from another court.
   5         11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   6               PRODUCED IN THIS LITIGATION
   7               (a) The terms of this Order are applicable to information produced by a
   8   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
   9   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
  10   Non-Parties in connection with this litigation is protected by the remedies and relief
  11   provided by this Order. Nothing in these provisions should be construed as prohibiting
  12   a Non-Party from seeking additional protections.
  13               (b) In the event that a Party is required, by a valid discovery request, to
  14   produce a Non-Party’s confidential information in its possession, and the Party is
  15 subject to an agreement with the Non-Party not to produce the Non-Party’s

  16 confidential information, then the Party shall:

  17                      (1) promptly notify in writing the Requesting Party and the Non-
  18 Party that some or all of the information requested is subject to a confidentiality

  19 agreement with a Non-Party;

  20                      (2) promptly provide the Non-Party with a copy of the Stipulated
  21 Protective Order in this Action, the relevant discovery request(s), and a reasonably

  22 specific description of the information requested; and

  23                      (3) make the information requested available for inspection by the
  24 Non-Party, if requested.

  25               (c) If the Non-Party fails to seek a protective order from this court within
  26 14 days of receiving the notice and accompanying information, the Receiving Party

  27 may produce the Non-Party’s confidential information responsive to the discovery

  28 request. If the Non-Party timely seeks a protective order, the Receiving Party shall not

                                         12           Case No. 8:20-cv-00608 JLS(JDEx)
                             STIPULATEDVPROTECTIVE ORDER
Case 8:20-cv-00608-JLS-JDE Document 24 Filed 02/11/21 Page 13 of 16 Page ID #:266



   1   produce any information in its possession or control that is subject to the
   2   confidentiality agreement with the Non-Party before a determination by the court.
   3   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
   4   of seeking protection in this court of its Protected Material.
   5         12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   7   Protected Material to any person or in any circumstance not authorized under this
   8   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   9   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  10   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  11   persons to whom unauthorized disclosures were made of all the terms of this Order,
  12   and (d) request such person or persons to execute the “Acknowledgment an Agreement
  13   to Be Bound” attached hereto as Exhibit A.
  14         13.    INADVERTENT PRODUCTION OF PRIVILEGED OR
  15                OTHERWISE PROTECTED MATERIAL
  16         When a Producing Party gives notice to Receiving Parties that certain
  17   inadvertently produced material is subject to a claim of privilege or other protection,
  18   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil\
  19   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  20   may be established in an e-discovery order that provides for production without prior
  21   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  22   parties reach an agreement on the effect of disclosure of a communication or
  23   information covered by the attorney-client privilege or work product protection, the
  24   parties may incorporate their agreement in the stipulated protective order submitted to
  25   the court.
  26         14.    MISCELLANEOUS
  27         14.1 Right to Further Relief. Nothing in this Order abridges the right of any
  28   person to seek its modification by the Court in the future.
                                          13           Case No. 8:20-cv-00608 JLS(JDEx)
                              STIPULATEDVPROTECTIVE ORDER
Case 8:20-cv-00608-JLS-JDE Document 24 Filed 02/11/21 Page 14 of 16 Page ID #:267



   1         14.2 Right to Assert Other Objections. By stipulating to the entry of this
   2   Protective Order, no Party waives any right it otherwise would have to object to
   3   disclosing or producing any information or item on any ground not addressed in this
   4   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   5   ground to use in evidence of any of the material covered by this Protective Order.
   6         14.3 Filing Protected Material. A Party that seeks to file under seal any
   7   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
   8   only be filed under seal pursuant to a court order authorizing the sealing of the specific
   9   Protected Material. If a Party’s request to file Protected Material under seal is denied
  10   by the court, then the Receiving Party may file the information in the public record
  11   unless otherwise instructed by the court.
  12         15.    FINAL DISPOSITION
  13         After the final disposition of this Action, as defined above, within 60 days of a
  14   written request by the Designating Party, each Receiving Party must return all
  15   Protected Material to the Producing Party or destroy such material. As used in this
  16   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  17   summaries, and any other format reproducing or capturing any of the Protected
  18   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
  19   must submit a written certification to the Producing Party (and, if not the same person
  20   or entity, to the Designating Party) by the 60-day deadline that (1) identifies (by
  21   category, where appropriate) all the Protected Material that was returned or destroyed
  22   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
  23   compilations, summaries or any other format reproducing or capturing any of the
  24   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
  25   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
  26   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
  27   attorney work product, and consultant and expert work product, even if such materials
  28   contain Protected Material. Any such archival copies that contain or constitute
                                          14           Case No. 8:20-cv-00608 JLS(JDEx)
                              STIPULATEDVPROTECTIVE ORDER
Case 8:20-cv-00608-JLS-JDE Document 24 Filed 02/11/21 Page 15 of 16 Page ID #:268



   1   Protected Material remain subject to this Protective Order as set forth in Section 6
   2   (DURATION).
   3         16.   VIOLATION
   4         Any violation of this Order may be punished by appropriate measures including,
   5   without limitation, contempt proceedings and/or monetary sanctions.
   6

   7
             For good cause shown in the parties’ Stipulation, IT IS SO ORDERED.

   8

   9
       DATED: February 11, 2021             _________________________________
                                            JOHN D. EARLY
  10                                        United States Magistrate Judge
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                         15           Case No. 8:20-cv-00608 JLS(JDEx)
                             STIPULATEDVPROTECTIVE ORDER
Case 8:20-cv-00608-JLS-JDE Document 24 Filed 02/11/21 Page 16 of 16 Page ID #:269



   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4 I,    _____________________________            [print   or    type    full   name],   of
   5 _________________ [print or type full address], declare under penalty of perjury that

   6 I have read in its entirety and understand the Protective Order that was issued by the

   7 United States District Court for the Central District of California on February 10, 2021

   8 in the case of Mercuri v. Trane US, Inc., et al., Case No. 8: :20-cv-00608 JLS(JDEx).

   9   I agree to comply with and to be bound by all the terms of this Protective Order and I
  10   understand and acknowledge that failure to so comply could expose me to sanctions
  11   and punishment in the nature of contempt. I solemnly promise that I will not disclose
  12   in any manner any information or item that is subject to this Protective Order to any
  13   person or entity except in strict compliance with the provisions of this Order.
  14         I further agree to submit to the jurisdiction of the United States District Court
  15   for the Central District of California for the purpose of enforcing the terms of this
  16   Protective Order, even if such enforcement proceedings occur after termination of this
  17   action. I hereby appoint __________________________ [print or type full name] of
  18   _______________________________________ [print or type full address and
  19   telephone number] as my California agent for service of process in connection with
  20   this action or any proceedings related to enforcement of this Protective Order.
  21   Date: ______________________________________
  22   City and State where sworn and signed: _________________________________
  23

  24   Printed name: _______________________________
  25

  26   Signature: __________________________________
  27

  28

                                          16           Case No. 8:20-cv-00608 JLS(JDEx)
                              STIPULATEDVPROTECTIVE ORDER
